Title: To Thomas Jefferson from Thomas Cooper, 21 March 1803
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear Sir/
            Lancaster March 21. 1803
          
          Dr Hunter on his return from Washington to Philadelphia told me that unknowing of my application to you for a midshipman’s birth in the service of the U. States for my Son, he had mentioned him to you as having behaved with Courage on the recapture of Dr Hunters Vessel from the British; but that in a subsequent conversation with Mr Duane, he found that my son instead of being put down second on the list of Vacancies was entered low on the list: & that objections had been made to his Sobriety, which Dr Hunter was good enough to say he would have repelled had he known of my intentions at the time of his conversation with you. I am glad he did not: for charges of insobriety during the latter part of his residence in Philada., might very justly have been made. But, it is the Insobriety arising not from a love of liquor but a love of Company, & such as I sincerely believe wd. not influence him in another Situation, & may fairly be attributed to the too common folly of mere Youth; & never out of the Society of Officers, either of the Army or Navy.
          Be this as it may, I write now to request of you information necessary to his welfare and to my peace of mind about him; and I hope that notwithstanding the pressure of more important business on your time, you will excuse the trouble given to you by the anxiety of one of your sincerest well wishers.
          If there is a prospect of his being appointed soon, (within half a Year for instance) the appointment will be of Service to him, and will be a relief to me: if not, if he is to remain on the list indefinitely, and this secret objection is to operate without the means of removing it, your kindness will eventually be no slight misfortune to both myself and my son. If he could obtain the birth he wishes for, I beleive he would be emulous to deserve it: but idleness and incertainty will be ruin to him. I beg of you therefore my dear Sir to forgive me for requesting, that you would enable me to know the Determination of the Navy department as early as possible, directed to Northumberland.
          Believe me very sincerely & respectfully your friend
          
            Thomas Cooper
          
        